NO. 07-10-0208-CV
 
IN THE
COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL D
 

SEPTEMBER  22, 2010
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, 
 
                                                                                         Appellant
v.
 
CATHERINE D. KOEHLER TRUST, MARY CATHERINE SCHOOLER TRUST, AND LOUISE
TRAMMELL TRUST, 
 
                                                                                         Appellees
_____________________________
 
FROM THE 108TH DISTRICT COURT OF POTTER
COUNTY;
 
NO. 98,287-E; HONORABLE DOUGLAS
WOODBURN, PRESIDING
 

 
On Agreed
Motion to Dismiss Appellee The Mary Catherine Schooler
Trust
 

 
Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
Appellant Wells Fargo Bank, National
Association and appellee the Mary Catherine Schooler Trust, filed an agreed
motion to dismiss the Mary Catherine Schooler Trust from the appeal.  Nothing appearing of record
which indicates that the dismissal of the Mary Catherine Schooler Trust will
prejudice any other party to the appeal, we grant the motion.  Tex. R. App. P. 42.1(b).   The appeal of appellant is dismissed as to
the Mary Catherine Schooler Trust.
 
Per Curiam